NO








NO. 12-10-00086-CV
 
                         IN
THE COURT OF APPEALS
 
            TWELFTH
COURT OF APPEALS DISTRICT
 
                                      TYLER, TEXAS
 
                                                                             '     
IN RE: KATHERINE K.
FACKRELL,
INDIVIDUALLY; KATHERINE K.
FACKRELL,
ON BEHALF OF GEAUX        '     ORIGINAL
PROCEEDING
CORPORATION;
AND GEAUX
CORPORATION,
RELATORS
                                                                             '     
 


MEMORANDUM
OPINION
PER
CURIAM
            On
August 17, 2010, this court issued an opinion and order in this proceeding
conditionally granting the relators’ petition for writ of mandamus and
directing the respondent to vacate the portion of its December 21, 2009, order
granting death penalty sanctions.
            We
have been furnished a copy of the respondent’s order signed on August 20, 2010,
issued in compliance with this court’s opinion and order of August 17, 2010. 
Thus, this original proceeding is now moot.  Accordingly, this original
proceeding is dismissed.
Opinion delivered September 1,
2010.
Panel consisted of
Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
 
 
(PUBLISH)